DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagi (2019/0074470).
Re claims 1 and 8, Takagi discloses a stretchable base substrate (50~ polyimide, [0051]).); a display functional layer on the stretchable base substrate, the display functional layer (78/80/100/84) comprising a plurality of pixel structures (6R/6G/6B) spaced apart from each other (Fig. 7), each of the pixel structures comprising at least one inorganic insulation layer (78); the pixel structure having an upper surface distal to the stretchable base substrate (50) and a first lateral surface connected between the upper surface and the stretchable base substrate; and a protection layer (90) covering at least a portion of the first lateral surface of at least one pixel structure of the plurality of pixel structures corresponding to the inorganic insulation layer (92 covers lateral surface of the pixel structure that includes the inorganic insulation layer – Fig. 7).
Re claims 2 and 9, Takagi discloses wherein the display functional layer further comprises a connection structure connected between every two adjacent pixel structures of the plurality of pixel structures, and the connection structure comprises the at least one inorganic insulation layer, the connection structure has an upper surface distal to the stretchable base substrate and a second lateral surface connected between the upper surface and the stretchable base substrate, and the protection layer further covers at least a portion of the second lateral surface of the connection structure corresponding to the inorganic insulation layer (Fig. 7).

    PNG
    media_image1.png
    401
    629
    media_image1.png
    Greyscale


Re claims 3 and 10, Takagi discloses wherein the upper surface of each of the at least one pixel structure comprises a first electrode pattern region and a first edge region located around the first electrode pattern region, the upper surface of the connection 
 
    PNG
    media_image2.png
    401
    629
    media_image2.png
    Greyscale

	Re claims 7 and 15, Takagi discloses wherein a toughness of the protection layer (90) is greater than that of the at least one inorganic insulation layer (78).
	Re claim 17, Takagi discloses a display device comprising the display substrate of claim 1 and an encapsulation structure which is aligned and assembled with the display substrate to form a cell (Abstract and Fig.7).

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (CN107731888).
Re claim 1, Kuo et al. discloses in paragraphs [0002-0077] and Figs. 1-5, a stretchable base substrate (100); a display functional layer on the stretchable base substrate, the display functional layer (200) comprising a plurality of pixel structures spaced apart from each other, each of the pixel structures comprising at least one inorganic insulation layer (400); the pixel structure having an upper surface distal to the stretchable base substrate (100) and a first lateral surface connected between the upper surface and the stretchable base substrate; and a protection layer (600) covering at least a portion of the first lateral surface of at least one pixel structure of the plurality of pixel structures corresponding to the inorganic insulation layer (Fig. 2h).

Allowable Subject Matter
Claims 4-6, 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein each of the at least one pixel structure further comprises a thin film transistor, the thin film transistor comprises a gate, an active layer, a source and a drain, and at least a portion of the protection layer is provided in a same layer as the source and the drain of the thin film transistor and is formed by a same material as the source and the drain of the thin film transistor, as called for in claim 4;
wherein all of the protection layer is provided in a same layer as the source and the drain of the thin film transistor and is formed by a same material as the source and the drain of the thin film transistor; or a first portion of all of the protection layer is provided in a same layer as the source and the drain of the thin film transistor and is formed by a same material as the source and the drain of the thin film transistor, while a second portion of all of the protection layer is provided in a same layer as the gate of the thin film transistor and is formed by a same material as the gate of the thin film transistor, as called for in claim 5 which depends from claim 4; 
wherein the plurality of pixel structures spaced apart from each other and the connection structure connected between every two adjacent pixel structures define a plurality of vias, and each of the vias extends to penetrate the stretchable base substrate, as called for in claim 6;
wherein the forming the pixel structure further comprises: forming a thin film transistor, the thin film transistor comprises a gate, an active layer, a source and a drain, a first inorganic insulation layer in the at least one inorganic insulation layer is provided between a layer in which the active layer is located and a layer in which the gate is located; and at least a portion of the protection layer is formed by a same patterning process as the source and the drain of the thin film transistor, as called for in claim 11.
wherein the forming at least a portion of the protection layer by the same patterning process as the source and the drain of the thin film transistor comprises: forming a source-drain metal layer on the first inorganic insulation layer, and performing a patterning process on the source-drain metal layer to form the source, the drain, and at least a portion of the protection layer, as called for in claim 12.
wherein a second inorganic insulation layer in the at least one inorganic insulation layer is formed between the layer in which the gate is located and the stretchable base substrate; and the entire protection layer and the source and the drain of the thin film transistor are formed by a same patterning process; or, a first portion of the protection layer is formed by a same patterning process as the source and the drain of the thin film transistor while a second portion of the protection layer are formed by a same patterning process as the gate of the thin film transistor, and at least a portion of the protection layer, as called for in claim 13.
wherein the forming the first portion of the protection layer by a same patterning process as the source and the drain of the thin film transistor while forming a second portion of the protection layer by a same patterning process as the gate of the thin film transistor comprises: forming a first gate metal layer on the second inorganic insulation layer, and performing a patterning process on the first gate metal layer to form the gate and the second portion of the protection layer; and forming a source-drain metal layer on the first inorganic insulation layer, and performing a patterning process on the source-drain metal layer to form the source, the drain, and the first portion of the protection layer, as called for in claim 14.
wherein the forming the plurality of pixel structures spaced apart from each other and forming the connection structure connected between every two adjacent pixel structures comprises defining a plurality of vias on the stretchable base substrate between the plurality of pixel structures and the connection structures connected between every two adjacent pixel structures; after forming the protection layer, the manufacturing method further comprises making the plurality of vias further extend to penetrate the stretchable base substrate, as called for in claim 16.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0207130 disclose a similar configuration of a flexible display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        June 10, 2021